     Case 1:19-cv-01603-MN Document 8 Filed 11/18/19 Page 1 of 3 PageID #: 51



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

ROTHSCHILD DIGITAL CONFIRMATION,                     Civil Action No. 1:19-cv-01603-MN
LLC,

              Plaintiff,

v.

TEAMCONNECT, LLC,

              Defendant.

           TEAMCONNECT, LLC’S, MOTION TO DISMISS PLAINTIFF'S
            COMPLAINT AND JOINDER lN ACUMATICA, INC.'S AND
               COMPANYCAM, INC.'S MOTIONS TO DISMISS

         Defendant TeamConnect, LLC, (“TeamConnect'') hereby moves to dismiss

 Plaintiff Rothschild Digital Confirmation, LLC 's ("RDC") Complaint (D.I. l) pursuant

 to Federal Rule of Civil Procedure 12(b)(6) because United States Patent No. 7,456,872

 ("the '872 patent") fails to claim patent- eligible subject matter under 35 U.S.C. § 101.

 TeamConnect joins in Defendant Acumatica, Inc.' s ("Acumatica") Motion to Dismiss

 (D.I. 10) in the related action Rothschild Digital Confirmation, LLCv. Acumatica, Inc.

 (C.A. No. 19-1108-MN) with respect to the issue of patent eligibility. TeamConnect

 also joins in the relevant sections addressing patent eligibility in the opening and reply

 briefs in support of the Acumatica motion (D.I. 11; D.I . 14), as well as any supplemental

 briefing, and expressly incorporates the arguments made therein.

         TeamConnect also joins in Defendant CompanyCam, Inc.'s ("CompanyCam")

 Motion to Dismiss (D.I. 10) in the related action Rothschild Digital Confirmation, LLC v.

 CompanyCam, Inc. (C.A. No. 19-1109-MN ). TeamConnect joins in the opening and

 reply briefs filed in support of the CompanyCam motion (D.I. 11; D.I. 13), as well as
   Case 1:19-cv-01603-MN Document 8 Filed 11/18/19 Page 2 of 3 PageID #: 52



 any supplemental briefing, and expressly incorporates the arguments made therein.

                                           Respectfully submitted,

                                           O’ROURKE LAW OFFICE, LLC

                                           By: /s/ Gerard M. O’Rourke
                                           Gerard M. O’Rourke (#3265)
                                           1201 N. Orange Street
                                           Suite 7260
                                           Wilmington, DE 19801-1186
                                           Tel: (302) 562-6960

                                           Attorneys for Defendant TeamConnect, LLC

Of counsel:

Chris Jaczko
PROCOPIO, CORY, HARGREAVES &
SAVITCH LLP
12544 High Bluff Drive, Suite 400
San Diego, CA 92130
Tel: (619)906-5748
Fax: (619)744-5418

DATED: November 18, 2019
      Case 1:19-cv-01603-MN Document 8 Filed 11/18/19 Page 3 of 3 PageID #: 53



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

ROTHSCHILD DIGITAL CONFIRMATION,                      Civil Action No. 1:19-cv-01603-MN
LLC,

                Plaintiff,

v.

TEAMCONNECT, LLC,

                Defendant.

                         [PROPOSED] ORDER GRANTING
               DEFENDANT TEAMCONNECT, LLC’S MOTION TO DISMISS

           IT IS HEREBY ORDERED this         day of      , 2019, that Defendant

     TeamConnect, LLC’s Motion To Dismiss Plaintiff’s Complaint is GRANTED;

                                                  _______________________________
                                                  UNITED STATES DISTRICT JUDGE
